ORIMNAL                                                04/02/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 20-0171


                                       OP 20-0171


 VOLKSWAGEN AKTIENGESELLSCHAFT
 D/B/A VOLKSWAGEN GROUP AND/OR
 VOLKSWAGEN AG, AUDI AG,                                             FILED
 VOLKSWAGEN GROUP OF AMERICA,INC.,
 VOLKSWAGEN GROUP OF AMERICA                                         APR 02 2020
 CHATTANOOGA OPERATIONS,LLC,AUDI                                   Bowen Greenwood
                                                                                   Court
 OF AMERICA,LLC,DR.ING. H.C. F.                                 Cleric of Suprerne
                                                                    State of Montana
 PORSCHE D/B/A PORSCHE AG,AND
 PORSCHE CARS NORTH AMERICA,INC.,
                                                                   ORDER
              Petitioners,

       v.

 MONTANA FIRST JUDICIAL DISTRICT
 COURT,LEWIS AND CLARK COUNTY,
 HONORABLE JAMES P. REYNOLDS,
 Presiding,

              Respondent.


       Petitioners and Defendants Volkswagen Aktiengesellschaft d/b/a Volkswagen
Group and/or Volkswagen AG; AUDI AG; Volkswagen Group of America, Inc.;
Volkswagen Group of America Chattanooga Operations, LLC; Audi of America,LLC,Dr.
Ing. h.c. F. Porsche AG; and Porsche Cars North Arnerica, Inc.("Volkswagee), seek a
writ of supervisory control over the Montana First Judicial District Court in Cause No.
DDV-2016-1045 to reverse that court's Order denying Volkswagen's motion to dismiss.
Volkswagen maintains the District Court erred in concluding it could exercise personal
jurisdiction over Volkswagen in this matter and that the claims asserted in this matter are
not pre-empted by the Clean Air Act.
         Having reviewed the Petition and the challenged Order, this Court deems it
appropriate to obtain a summary response. Therefore, in accordance with M. R. App. P.
14(7),
         IT IS ORDERED that the First Judicial District Court, and Plaintiff Montana
Department of Environmental Quality, or both, are granted 30'days from the date of this
order, to prepare, file, and serve a response to the petition for writ of supervisory control
in Cause No. DDV-2016-1045.
         The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the First Judicial District Court Cause No. DDV-2016-
1045, and to the Honorable James P. Reynolds, presiding District Judge.
                   „vi k
       DATED this G      day of April, 2020.
                                                 For the Court,


                                                 By




                                             2